Citation Nr: 0524945	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-18 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease as a residual of beriberi (diagnosed as hypertensive 
cardiovascular disease).

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for irritable bowel 
syndrome.

4.  Entitlement to service connection for psychosis.

5.  Entitlement to service connection for helminthiasis.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had military service from September 1941 to 
December 1945, and was a prisoner of war (POW) from May 1942 
to January 1943.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision by 
the Manila, Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was 
previously before the Board in February 2004.

The issues other than whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for malaria are addressed in the REMAND portion of 
the decision below.


FINDINGS OF FACT

1.  A May 1984 rating decision denied service connection for 
malaria.

2.  The evidence received since the May 1984 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's malaria claim.


CONCLUSIONS OF LAW

1.  The May 1984 rating decision denying service connection 
for malaria is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the May 1984 rating decision is 
not new and material, and the veteran's claim of service 
connection for malaria is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the appeal have notified 
the veteran of the evidence considered as well as the 
pertinent laws and regulations.  In addition, letters sent in 
January 2001 and March 2004 specifically noted the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to the benefits sought and whether the 
appellant or VA bore the burden of producing or obtaining 
that evidence or information.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication of this 
claim, notice was provided by the AOJ prior to the transfer 
and certification of the appellant's case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to decide the 
appeal would not be prejudicial error to the claimant, as the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  The veteran's service 
medical records are of file, as are various VA treatment 
records and examinations.  The veteran has not made VA aware 
of any additional evidence that needs to be obtained in order 
to fairly decide the appellant's appeal.  Therefore, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

A claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  38 C.F.R. § 3.156(a).  As the 
veteran filed his claim prior to this date, the earlier 
version of the law remains applicable in this case.

The veteran's claim of service connection for malaria was 
most recently denied in an unappealed May 1984 rating 
decision.

At the time of the May 1984 rating decision, the evidence 
consisted of service medical records and VA examinations.  
The RO denied the veteran's claim in May 1984 based on a 
March 1984 VA examination that found that the veteran had no 
malaria or residuals of malaria.

The evidence added to the claims file since May 1984, 
including VA examinations dated in February 2001 and June 
2001, continue to indicate that the veteran has no current 
diagnosis of malaria or any residuals of malaria.  As such, 
the evidence submitted since the May 1984 rating decision is 
not material, in that it does not bear directly and 
substantially upon the specific matter under consideration, 
i.e., it does not show that the veteran has a chronic malaria 
condition that was incurred in or aggravated by his military 
service.

The Board concludes that the evidence submitted subsequent to 
the May 1984 rating decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a).  No competent evidence 
has been submitted that links malaria to the veteran's 
military service.  Accordingly, the veteran's application to 
reopen his malaria claim must be denied.


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for malaria is denied.


REMAND

In accordance with the February 2004 Board remand, in July 
2004 and August 2004 the veteran was scheduled for 
examinations to address the medical issues surrounding his 
service connection claims.  While the veteran did not appear 
for the examinations, the veteran's representative, in the 
August 2005 informal argument, indicated that the veteran's 
poor health prevented him from attending the scheduled 
examinations.  The veteran's representative has requested 
that the examinations be rescheduled at a location closer to 
the veteran's home (the veteran lives in Cebu, Philippines).  
The Board finds that an effort to schedule fee basis 
examinations at a location close to the veteran's home should 
be undertaken.

As for the issue of entitlement to service connection for 
ischemic heart disease as a residual of beriberi (diagnosed 
as hypertensive cardiovascular disease), the Board notes 
that, subsequent to the remand of the Board in February 2004, 
VA issued an interim final rule to effectuate statutory 
amendments for diseases (including atherosclerotic heart 
disease) which the Secretary has determined warrant a 
presumption of service connection for former POWs.  See 
69 Fed. Reg. 60,083 (Oct. 7, 2004).  As such, this rule 
creates new possibilities of entitlement which were not 
encompassed in the previous denial of the claim, and should 
be considered by the RO in the readjudication of this issue.

As noted in the February 2004 Board remand, the veteran's 
Notice of Disagreement indicates he disagreed with the 
September 2001 rating decision, including the issues of 
service connection for irritable bowel syndrome, psychosis, 
and helminthiasis.  While the Board in February 2004 required 
the RO to issue a statement of the case as to those issues, a 
review of the claims file reveals that a statement of the 
case as to those issues has not been issued.  Accordingly, as 
to the issues of entitlement to service connection for 
irritable bowel syndrome, psychosis, and helminthiasis, the 
Board is required to again remand these claims for issuance 
of an appropriate Statement of the Case.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should arrange with the VA OPC 
Clinic for a fee basis cardiovascular 
examination in the city of Cebu, if  
possible, with an appropriate examiner.  
All indicated studies must be conducted.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  After the 
examination and a review of the evidence 
in the claims folder, the provider should 
express opinions as to the following:

(a) What is the diagnosis of any heart 
disability (or disabilities) present 
during service or within one year of 
service;

(b) What is diagnosis of the veteran's 
current heart disability (or 
disabilities);

(c) If the veteran has such a disability 
(or disabilities) the examiner is 
requested to provide an opinion, based 
upon the examination results and the 
history in the claims file, regarding the 
etiology of any diagnosed heart 
disability found to be preset, to include 
whether it is at least as likely as not 
(i.e., at least a 50-50 probability) that 
any currently diagnosed heart disorder is 
related to the veteran's military 
service.

2.  The veteran should be afforded a fee 
basis examination (in the city of Cebu, 
if at all possible) by an appropriate 
medical provider to determine the nature, 
status and etiology of any arthritis 
disability.  All indicated studies must 
be conducted.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  
After the examination and a review of the 
evidence in the claims folder, the 
provider should express opinions as to 
the following:

(a) What is the diagnosis of any 
arthritic disability present during 
service or within one year of service;

(b) What is the diagnosis of the 
veteran's current arthritic disability, 
if any (Please specify whether any 
current diagnosis is post-traumatic);

(c) Whether it is at least as likely as 
not (i.e., at least a 50-50 probability) 
that any current arthritic disability is 
related to the veteran's military 
service.

3.  The RO should readjudicate the issues 
of entitlement to service connection for 
ischemic heart disease as a residual of 
beriberi (diagnosed as hypertensive 
cardiovascular disease) and entitlement 
to service connection for arthritis.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

4.  The RO should issue a Statement of 
the Case with regard to the issues: 
entitlement to service connection for 
irritable bowel syndrome, entitlement to 
service connection for psychosis, and 
entitlement to service connection for 
helminthiasis.  The appellant must be 
advised of the time in which to perfect 
his appeal.  Only if the appellant files 
a timely substantive appeal should these 
issues be certified to the Board for 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


